                   Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 1 of 26


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              KRISTA STONE-MANISTA – 269083
               4 Telephone: (510) 280-2621                    JENNY S. YELIN – 273601
                                                              MICHAEL S. NUNEZ – 280535
               5 CLAUDIA CENTER – 158255                      JESSICA WINTER – 294237
                 AMERICAN CIVIL LIBERTIES UNION               MARC J. SHINN-KRANTZ – 312968
               6 FOUNDATION OF NORTHERN                       CARA E. TRAPANI – 313411
                 CALIFORNIA, INC.                             ROSEN BIEN
               7 39 Drumm Street                              GALVAN & GRUNFELD LLP
                 San Francisco, California 94111-4805         101 Mission Street, Sixth Floor
               8 Telephone: (415) 621-2493                    San Francisco, California 94105-1738
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  DECLARATION OF MARC SHINN-
                                                              KRANTZ IN SUPPORT OF
              16          v.                                  PLAINTIFFS’ RESPONSE TO
                                                              NOVEMBER 13, 2018 ORDER TO
              17 EDMUND G. BROWN, JR., et al.,                SHOW CAUSE
              18                 Defendants.                  Judge: Hon. Kimberly J. Mueller
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                           DECLARATION OF MARC SHINN-KRANTZ IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3324518.1]                                NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 2 of 26


               1         I, Marc J. Shinn-Krantz, do hereby declare:
               2         1.     I am an attorney admitted to practice law in California, a member of the bar
               3 of this Court, and an associate at the law firm Rosen Bien Galvan & Grunfeld LLP,
               4 counsel of record for Plaintiffs. I have personal knowledge of the matters set forth herein
               5 and if called as a witness I could competently so testify. I make this Declaration in
               6 Support of Plaintiffs’ Response to November 13, 2018 Order to Show Cause.
               7         2.     On May 17, 2018, Defendants emailed to the Special Master and Plaintiffs
               8 their draft CDCR Psychiatry Staffing Proposal (“May 17 Proposal” or “Proposal”), and
               9 various attachments referenced in the Proposal.
              10         3.     Attached hereto as Exhibit A is a true and correct copy of the Proposal titled
              11 “Proposals To Achieve A More Efficient And Effective Mental Health Services Delivery
              12 System With Adjustments To Unneeded Psychiatry Positions.”
              13         4.     Attached hereto as Exhibit B is a true and correct copy of an attachment to
              14 the Proposal titled “Attachment A- Desert Psychiatry Contacts.”
              15         5.     Attached hereto as Exhibit C is a true and correct copy of an attachment to
              16 the Proposal titled “Attachment B- Desert Timely Psych Contacts and Referrals.”
              17         6.     Attached hereto as Exhibit D is a true and correct copy of an attachment to
              18 the Proposal titled “Attachment F- RC and GP Timely Psychiatry Contacts.”
              19         7.     Attached hereto as Exhibit E is a true and correct copy of an attachment to
              20 the Proposal titled “Attachment G- CCCMS ML Psychiatry Contacts.”
              21         8.     Attached hereto as Exhibit F is a true and correct copy of an attachment to
              22 the Proposal titled “Attachment H- EOP ML Psychiatry Contacts.”
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /
                                                                1
                          DECLARATION OF MARC SHINN-KRANTZ IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3324518.1]                               NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
                   Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 3 of 26


               1         9.     In addition to the two CDCR psychiatrist whistleblower reports this Court
               2 has publicly disclosed, my office has been directly contacted by numerous former CDCR
               3 employees, including multiple psychiatrists, raising concerns and providing additional
               4 relevant information related to the allegations in the Golding Report. Similarly, the clerk
               5 of the Court has forwarded correspondence from current and former CDCR employees to
               6 my office and Defendants pertaining to the Golding Report.
               7         I declare under penalty of perjury under the laws of the United States and the State
               8 of California that the foregoing is true and correct, and that this declaration is executed at
               9 San Francisco, California this 20th day of November, 2018.
              10
              11                                                 /s/ Marc J. Shinn-Krantz
                                                                 Marc J. Shinn-Krantz
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                  2
                          DECLARATION OF MARC SHINN-KRANTZ IN SUPPORT OF PLAINTIFFS’ RESPONSE TO
[3324518.1]                               NOVEMBER 13, 2018 ORDER TO SHOW CAUSE
Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 4 of 26




     EXHIBIT A
  (CDCR Psychiatry
  Staffing Proposal)
       Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 5 of 26


  PROPOSALS TO ACHIEVE A MORE EFFICIENT AND EFFECTIVE MENTAL HEALTH SERVICES DELIVERY
             SYSTEM WITH ADJUSTMENTS TO UNNEEDED PSYCHIATRY POSITIONS

On October 10, 2017, the Court ordered the California Department of Corrections and Rehabilitation
(CDCR) to come into compliance with the staffing ratios set forth in the 2009 Staffing Model by October
10, 2018, with no more than a 10 percent vacancy rate. 10/10/2017 Staffing Order, ECF No. 5711 at 30.
In response to this order, CDCR hired John Allen and Associates as consultants to review the
Department’s current staffing plan and recommend options for bringing the Department into
compliance with the court-ordered vacancy rate.

On February 15, 2018, the Court asked the parties to consider whether there are “any adjustments to
the psychiatry staffing ratios that could be made to alleviate the psychiatrists staffing shortages without
compromising the constitutionally required access to adequate mental health care.” 2/15/2018 Order,
ECF No. 5786 at 4. In April 2018, the staffing consultants provided CDCR their initial recommendations.
These recommendations were also shared with Plaintiffs and the Special Master.

Plaintiffs and the Special Master have asked CDCR to identify the recommendations that CDCR agrees
should be adopted and plan to pursue. In accordance with the Court’s February 15, 2018 order, and
after carefully reviewing the consultants’ recommendations as well as Plaintiffs’ response to these
recommendations, CDCR has developed a set of staffing-related proposals to achieve a more efficient
and effective Mental Health Service Delivery System (MHSDS). As described below, some of the
proposals are drawn directly from the consultants’ initial recommendations; others reflect modified
versions of the recommendations; and still others arise from CDCR’s own independent efforts to resolve
issues identified by the consultants. If implemented, these proposals will bring Defendants into
compliance with the court’s October 10, 2017, and June 13, 2002, orders. Defendants look forward to
discussing these proposals in the workgroups between the parties.

  I.    Recommendations from the John Allen and Associates Staffing Report

The staffing consultants provided recommendations in five areas that CDCR agrees should be addressed:
1) “right- sizing” and maintaining the appropriate Enhanced Outpatient Program (EOP) population; 2)
improving EHRS functionality to align with MHSDS processes; 3) expanding the use of telepsychiatry; 4)
changing the staffing allocations at desert institutions; and 5) moving away from a “one size fits all”
approach to treatment. Staffing Consultants’ Report at 40. The consultants also recommended
improving job satisfaction by remedying burdensome on-call responsibilities for psychiatrists. Id. at 17-
18. CDCR agrees that adjustments could be made in each of these areas that would improve the system
and resolve some of the outstanding staffing issues.

            A. Review the EOP Population

The parties have long recognized that ensuring inmates are appropriately placed in the correct level of
care is a cornerstone of providing adequate care and resolving staffing challenges. The staffing
consultants’ report also stressed the importance of “right-sizing” and maintaining an appropriate EOP
population. Staffing Consultants’ Report at 40, 42-43. Although based primarily on anecdotal
information, the consultants’ recommendation reinforces the necessity of this review and the
importance of ensuring that the right inmate is in the right level of care so that staff can be properly
allocated to each level of care. In July 2017, after months of discussion and negotiation with the Special

                                                     1
      Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 6 of 26


Master’s team and Plaintiffs’ counsel, CDCR initiated a review of the EOP population at Mule Creek State
Prison. A review of the remaining EOP institutions began in January 2018, with the last institutional
review beginning in January 2019. Data for the entire population is expected to be gathered by April
2019.

CDCR remains committed to continuing its EOP review process, as was previously agreed to with the
Special Master and Plaintiffs’ counsel. 1

             B. Improve the Electronic Healthcare Records System (EHRS)

The consultants’ report identified improvements to EHRS as critical for increasing efficiency in the
MHSDS. Staffing Consultants’ Report at 40. In their May 9, 2018 Comments on Defendants’ Staffing
Experts Report, Plaintiffs agreed that the functionality of EHRS must be improved. Since the
implementation of EHRS, CDCR has worked to improve the program so it is more user-friendly and
works in tandem with the daily practices of mental health providers. However, CDCR acknowledges the
consultants’ point that more work needs to be done to support psychiatrists and to better align the logic
and workflow of EHRS with the practices of CDCR’s mental health system. Id. at 26.

CDCR is considering changes to three major areas of EHRS functions, that if improved could positively
impact the work environment for psychiatry. These functions include: 1) Documentation; 2) Workflows;
and 3) Scheduling. One example of how CDCR proposes to change EHRS is to improve automatic
medication reconciliation, which is currently in progress. These improvements will decrease duplicative
work and make the system more user-friendly for psychiatrists. CDCR is unable to give specific
completion dates for some EHRS improvements as they require external CERNER resources. By
improving psychiatrists’ work environment and efficiency, psychiatrists should have more time to spend
with their patients.

In the comments on Defendants’ Staffing Experts Report, Plaintiffs stated that improving functionality of
EHRS should be a priority and CDCR agrees. Mental Health is currently in discussion with it partners in
the California Correctional Health Care Services (CCHCS) regarding the prioritization of the requested
EHRS improvements. Both entities understand the importance of the requested EHRS improvements to
psychiatry and the MHSDS as a whole.

             C. Expand Telepsychiatry

CDCR has used telepsychiatry to treat patients since 1999. In its January 2017 staffing plan, CDCR
indicated its intention to expand the use of telepsychiatry by opening additional telepsychiatry offices
across the state and increasing the telepsychiatry team to at least 100 positions. The current space plan
estimates office space for 105 telepsychiatrists by the end of 2018.


1
 During the All Parties Workgroup on Monday, May 14, 2018, the Special Master directed that Plaintiffs shall be
allowed to attend four of the remaining EOP reviews. Plaintiffs have chosen to attend the IDTT portion of the EOP
reviews at Central California Women’s Facility, Salinas Valley State Prison, California State Prison, Corcoran, and
California State Prison, Los Angeles County.

                                                         2
         Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 7 of 26


One of the consultants’ main recommendations is to shift toward providing all outpatient psychiatry
care though telehealth. 2 CDCR does not plan to adopt this recommendation in full. Instead, CDCR
intends to continue to expand its use of telepsychiatry as appropriate and consistent with the
telepsychiatry policy it is continuing to craft with the Special Master’s team and Plaintiffs’ counsel. 3 A
number of CDCR’s proposals to achieve a more efficient system depend on the expanded use of
telepsychiatry.

               D. Reduce the Psychiatrist Allocation for Desert Institutions in Line with the Limited
                  Workload for the Small Population Temporarily Housed There

CDCR’s five desert institutions 4 do not consistently house inmates in the MHSDS and only provide
interim mental health programming. These institutions are staffed only to provide necessary mental
health care until the inmate can be transferred to an institution that treats MHSDS patients. 5 The
Program Guide provides strict transfer timeframes to move MHSDS patients out of the desert
institutions. See Program Guide at 12-1-16.

The 2009 Staffing Model allocates 0.5 psychiatrists to each of the desert institutions. 2009 Staffing
Model at 20. However, the total number of psychiatry contacts for all five desert institutions, including
urgent, emergent, and routine contacts, was only 403 over a six month period, meaning an average of
16.8 contacts per week. Attachment A- Desert Psychiatry Contacts. Therefore, the workload, which
takes into account the average contacts and contact duration for all five desert institutions, could easily
be accomplished by half of a psychiatrist allocation.

The staffing consultants’ report, noting the inefficient allocation of psychiatrist positions to desert
institutions, recommended that CDCR decrease the transfer timeline for CCCMS and EOP inmates out of
desert institutions to seven days. Staffing Consultants’ Report at 41-42. CDCR has determined that this
transfer timeline is not feasible. At the same time, given the minimal workload associated with the
small population for which care is provided, CDCR agrees that the psychiatry staffing allocation at the
desert institutions should be reduced by using telepsychiatry to provide all required psychiatry care until
a patient is transferred to a different institution.


2
    Defined as care for the CCCMS and EOP levels of care.
3
 Although the parties and the Special Master’s Team are close to reaching an agreement on the telepsychiatry
policy, a few important outstanding issues remain. During the workgroup call on Monday, May 14, 2018, the
Special Master requested that Plaintiffs memorialize their agreements and concerns with the current version of
the telepsychiatry policy in a letter by Monday, May 21, 2018. CDCR will then respond by Friday, May 25, 2018.

4
 California Conservation Center, Calipatria State Prison, Centinela State Prison, Chuckawalla Valley State Prison,
and Ironwood State Prison.
5
 CDCR is meeting the needs of class members in the desert institutions. Over the past twelve months, each
institution has been 100% compliant with timely psychiatry contacts and timely treatment team
meetings. Appointments occurred as scheduled 98% to 100% of the time over the same timeframe. The
institutions are 92% to 99% compliant with timely mental health referrals. See Attachment B- Desert Timely Psych
Contacts and Referrals.

                                                            3
      Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 8 of 26


CDCR’s proposal is two-fold: 1) reduce the psychiatry allocation for all desert institutions to 0.5; and 2)
utilize telepsychiatry to allow access to all five desert institutions.

This proposal would result in a reduction of 2.0 psychiatry positions.

            E. Apply the Psychiatrist Staffing Ratio for the CCCMS General Population Only to the
               Percent of the Population Who are Prescribed Psychotropic Medication

The 2009 Staffing Model establishes a psychiatry staffing ratio for CCCMS patients in the General
Population (GP) who are receiving psychiatric medication. This ratio is based on the Program Guide
requirement that “[e]ach CCCMS inmate-patient on psychiatric medication” “be reevaluated by a
psychiatrist a minimum of every 90 days.” Program Guide at 12-3-11.

However, as the consultants pointed out, this staffing ratio is being incorrectly applied. See Staffing
Consultants’ Report at 45. While the staffing ratio should only be applied to CCCMS patients “on
psychiatric medication,” the ratio is in fact being applied to the entire CCCMS population, including
thousands of CCCMS patients who are not prescribed any psychiatric medication and who are not seeing
a psychiatrist. As a result, numerous psychiatry positions within the CCCMS program are currently
allocated to provide psychiatry appointments once every 90 days to thousands of CCCMS inmates who
are not receiving psychotropic medication and are not actually seeing a psychiatrist on a routine basis.
These positions are not required under either the Program Guide or the 2009 Staffing Model. Nor are
they required prophylactically in the event that the need for medication arises; CDCR already has
systems in place to refer patients to psychiatrists should the need for medications arise and a separate
psychiatry staffing allocation for urgent or emergent referrals. Plaintiffs would seem to agree. In their
May 9, 2018 Comments on Defendants’ Staffing Experts Report, they emphasized that “the Program
Guide requires only those CCCMS patients on [psychiatric] medications to be seen every 90 days by a
psychiatrist,” and that “the notion that non-medicated CCCMS patients have the same minimum care
requirements as CCCMS patients on psychotropic medication is wrong.” CDCR intends to correct this
error.

In addition to not requiring routine psychiatry contacts for those CCCMS inmates who are not on
medication, psychiatrists should not be assigned to patients who are not currently prescribed
psychotropic medication. Currently, CDCR assigns a psychiatrist to every inmate in the MHSDS,
regardless of whether that inmate is on medication. The only workload for psychiatrists assigned to
CCCMS inmates who are not on medication is to attend annual IDTTs, even though they are not required
to see these inmates for routine contacts.

As noted above, this practice is at odds with the Program Guide requirement that only CCCMS inmates
on medication be seen by a psychiatrist. And it is unnecessary, because the psychiatrist is not treating
the patient and therefore would have nothing to contribute to the IDTT. Given the limited number of
psychiatrists and the difficulty in hiring this scarce position, it is appropriate to limit assignment of
psychiatrists only to those individuals who require their services.




                                                      4
         Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 9 of 26


CDCR therefore proposes two changes: (1) apply the 2009 psychiatry staffing ratio to CCCMS patients
who are receiving psychiatric medication, and eliminating the staffing allocation for routine psychiatry
contacts of CCCMS patients who are not on psychotropic medication; and (2) end the practice of
assigning psychiatrists to patients at annual IDTTs where the CCCMS patient is not on medication and
does not require psychiatry services.

Given that approximately 30 percent 6 of the current CCCMS population has not been on psychotropic
medication for 3 months or more and thus is not seeing a psychiatrist, the CCCMS GP staffing allocation
should be reduced by approximately 38 positions to accurately account for the actual workload. See
Attachment C- CCCMS Patients Not on Psychiatric Medication. The future allocations for the percent of
the CCCMS population on medication would be based on population (consistent with the current
practice), and will be reassessed every six months. This change is not an alteration of the staffing ratio
laid out in the 2009 Staffing Model; rather, it represents correctly applying the staffing ratio to the
CCCMS population that is in need of routine psychiatry services.

                F. Eliminate Weekend and Holiday Crisis Intervention Psychiatrist Allocations Positions, Yet
                   Retain Eight Positions for On-Call Coverage

A persistent complaint heard by the staffing consultants during their visits to the institutions was the
difficulty of working on-call. The staffing consultants’ report indicated that the on-call responsibilities of
on-site psychiatrists were a “major source of frustration, job dissatisfaction, and concern.” Staffing
Consultants’ Report at 17.

One of the major complaints was the frequency of phone contacts on-call psychiatrists received per
night, the difficulty of using EHRS remotely to complete medication orders, and the dissatisfaction that
telepsychiatrists and registry psychiatrist do not to take call. 7 Plaintiffs noted their concern regarding
the dissatisfaction by on-site psychiatrists that their registry and telepsychiatry counterparts and
recommended CDCR should consider increasing on-call compensation and requiring all psychiatrists to
take call. Plaintiffs’ May 9, 2018, letter at 2. It bears mention that the staffing consultants’ report came
from a limited number of institutions and does not reflect the experience at other institutions. For
example, there are institutions at which telepsychiatrists and registry psychiatrists take call. 8 But CDCR
agrees that improving the on-call experience is important.

6
 Defendants are mindful that this is a higher proportion than that which was disclosed to Plaintiffs in 2016 during
the discussion on the CCCMS review process. See Plaintiffs’ May 9, 2018, letter at page 35. The data reflected in
the staffing consultants’ report is accurate and the data used for the CCCMS review was undercounting the true
number of CCCMS not on medication. The CCCMS review data pulled in the past only reflected CCCMS patients
who had once been on psychiatric medication but were now off medication for at least six months. That data
collection did not account for the population of patients who had never been on psychiatric medication and had
been in the CCCMS program for at least six months. The data provided to the staffing consultants reflects all
patients not on medication for at least six months. The CCCMS review process has been adjusted to also review
those patients who have never been on medication.
7
    Please note that under current policy, on-call psychiatrists are not required to access EHRS while on-call.
8
  Currently, there are five telepsychiatrists who volunteer to take call on nights and/or weekends at the following
institutions: Pelican Bay State Prison, California State Prison, Solano, California State Prison, Corcoran, Chukawalla

                                                             5
        Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 10 of 26



CDCR proposes instead to expand the pilot program it began in November 2017 to provide nighttime
telepsychiatry coverage for six institutions three days per week. In their May 9, 2018, letter, Plaintiffs
expressed an interest in learning more about this program. Plaintiffs’ May 9, 2018, letter at page 2.
Thus far, the program has been very successful. A local psychiatrist is still required to be on-call, in case
an in-person examination of a patient is required overnight, which rarely occurs. Nighttime
telepsychiatry will cover virtually all nighttime consultations, and the resulting workload for the local on-
call psychiatrist is reduced to nearly zero. This program also addresses the concerns raised by staff
regarding the difficulty of remotely accessing EHRS, as the nighttime telepsychiatrists work in a
telepsychiatry hub that is hard-wired into CDCR’s network and has ready access to electronic records.
The staffing consultants noted this pilot program in their report and believed “consideration should be
given to expansion and formalization” of the program.

If CDCR were to expand this program to provide night shift telepsychiatry coverage to all institutions,
seven days per week, it would likely require an allocation of eight positions. By eliminating the
psychiatry allocations for crisis intervention, described in section II.A.(2) below, and using 8 of those
positions to hire nighttime telepsychiatrists to cover on-call requirements system-wide, these changes
would result in a net reduction of 9.6 psychiatry positions.

  II.     CDCR’s Proposals for Adjustments to the 2009 Staffing Model and to Further Promote
          Efficiency and Job Satisfaction

CDCR is dedicated to maintaining the psychiatry staff required to provide constitutionally adequate
mental health care to patients in its custody. CDCR undertook an assessment of how it provides
psychiatry services to patients today and compared that with the assumptions underlying the 2009
Staffing Model. As a result of this assessment, CDCR proposes removing positions that are not providing
patient care and eliminating excessive staffing allocations based on limited workload. Additionally,
CDCR proposes several operational adjustments to improve system efficiency, thereby improving the
work environment for psychiatrists and enabling them to serve more patients without negatively
impacting patient care.

          A.     Additional Proposals for Adjustments to the 2009 Staffing Model

After review of the system, the staffing consultants determined that 157 psychiatrists should be more
than adequate to provide care to the CCCMS and EOP populations in the MHSDS. See Staffing
Consultants’ Report at 46. CDCR’s proposal does not recommend eliminating positions based on the
consultants’ specific methodology. Instead, CDCR looked at whether all of the current psychiatry
allocations as mandated by the 2009 Staffing Model were necessary to meet the Program Guide
requirements and provide patient care.




Valley State Prison, Ironwood State Prison, and High Desert State Prison. There are also a number of registry
psychiatrists who take call at various institutions.


                                                         6
     Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 11 of 26


The following proposals are meant to answer the questions posed in the court’s February 15, 2018,
order: “[A]re there any adjustments to the psychiatry staffing ratios that could be made to alleviate the
psychiatrists staffing shortages without compromising the constitutionally required access to adequate
mental health care?” ECF No. 5786 at 4.

In carefully considering whether “any adjustments to the psychiatry staffing ratios” “could be made to
alleviate the psychiatrists staffing shortages,” ECF No. 5786 at 4, CDCR has concluded that certain
premises on which the 2009 Staffing Model ratios were based have changed or no longer hold
true. Numerous psychiatry positions are allocated pursuant to the staffing ratios, but not used for direct
patient care. Other psychiatry positions are allocated to meet a hypothetical workload far in excess of
what is required by the Program Guide itself. These unnecessarily allocated positions can be eliminated
without any impact on current operations or delivery of care. In short, the following proposals can be
immediately implemented, while maintaining high rates of psychiatry contacts, IDTT participation, and
medication management:

                1. Modify the Psychiatry Allocation at Reception Centers for Intake and Screening So
                   That It Is Adjusted Biannually Based on Intake Population

The 2009 Staffing Model includes positions to conduct the mental health screenings required for every
new commitment and parole violator. The staffing model established 13.5 positions, based specifically
on the assumption of an intake of 23.56 inmates per day and a ratio of one psychiatrist per every 33
inmates received in a reception center (RC). See 2009 Staffing Model, page 9 and Exhibit 12. This model
was based on RC intake data from 2009, but the psychiatry allocations have not been adjusted in the
budget process since that time. Nor has this allocation of 13.5 positions been adjusted in response to
population changes.

This means that the number of positions allocated to treat that population has remained the same, even
as the number of incoming inmates has decreased dramatically over the last ten years, due in part to
Assembly Bill 109 (Public Safety Realignment). See Attachment D- RC Commitments Extracted from
CDCR Fall 2017 Population Projections. In the 2008 to 2009 fiscal year, there were 63,375 court
commitments to CDCR’s custody. Id. Since that time, the number of commitments per year has been
cut by almost half. In the last full fiscal year, there were just 36,545 total court commitments to CDCR.
Id. As a result of this drastic reduction, the current psychiatry allocation for RC intake is well above what
is required for that population, and—like other psychiatry allocations—should be adjusted in
accordance with population changes.

CDCR proposes to adjust the currently fixed psychiatrist allocation for RC intake and screening to reflect
the current incoming population. This would result in a reduction of approximately 6.5 psychiatry
positions statewide at this time. To be clear, the proposed adjustment does not change the underlying
staffing ratio in any way. Rather, it “unfreezes” the allocation of 13.5 positions dating from 2009 so that
that number can be adjusted biannually in concert with the current RC intake population. Adjusting
staffing allocation in response to population changes is consistent with the approach of the 2009
Staffing Model.



                                                     7
     Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 12 of 26


                 2. Remove Psychiatry Positions Allocated to Crisis Intervention Teams on Weekends
                    and Holidays

The 2009 Staffing Model includes psychiatry positions at every institution to provide crisis intervention
on weekends and holidays. Specifically, the 2009 Staffing Model allocated 0.52 psychiatrist positions at
every institution to work weekends and holidays for crisis intervention. This allocation was based on
three premises: 1) adding these positions would allow for quicker interventions on weekends and
holidays; 2) additional coverage would reduce costly overtime; and 3) institutions with assigned
psychiatrists on evenings and weekends have fewer Mental Health Crisis Bed (MHCB) admissions. 2009
Staffing Model at 21.

The 0.52 psychiatrist allocation at each institution is no longer supported by these premises in light of
CDCR’s current model for crisis intervention teams (CITs) and nightly on-call psychiatry. The
implementation of CITs has allowed for quicker interventions and has reduced MHCB referrals and
admissions. See Attachment E- CIT Data. CITs provide conflict resolution skills, educate inmates
regarding custody processes, and sometimes move inmates to a different cell. These types of
interventions are best handled by psychologists, nurses, and custody staff. And since very few
interventions require medication management, psychiatrists add little to no value to the crisis
intervention process. 9

In the very few cases on a weekend or holiday where a crisis requires the intervention of a psychiatrist
specifically, an on-call psychiatrist is contacted. Thus, elimination of this psychiatry crisis intervention
staffing allocation from each institution will have no impact on patient care or current practices.

If accepted, this proposal would result in a reduction of 0.52 positions at all 34 institutions, or
approximately 17.6 psychiatry positions statewide. This is not an adjustment to the staffing ratios, but a
removal of an unnecessary psychiatry allocation. But rather than completely eliminate all of the
positions, CDCR recommends allocating some positions for nighttime on-call psychiatry coverage via
telepsychiatry. See Part I.F, supra.

                 3. Adjust the CCCMS Staffing Ratio to Acknowledge the Program Guide Requirement of
                    One Routine Psychiatry Contact Every 90 Days

The 2009 Staffing Model workload assumption for routine psychiatry contacts overstated the Program
Guide requirement. The Program Guide requires that a patient on medication be seen every 90 days
and CDCR is meeting this requirement. See Program Guide at 12-3-11 and see Attachment F- RC and GP
Timely Psychiatry Contacts (showing the state average for timely psychiatry contacts for CCCMS inmates
is at 94%.). In contrast, the 2009 Staffing Model assumes that each patient will be seen by a psychiatrist
for routine contacts an average of 1.5 times every 90 days. 2009 Staffing Model, Exhibit 10. CDCR
recognizes that one contact per every 90 days is a minimum and psychiatrists can see patients more

9
 In the summer of 2017, the parties discussed the composition and roll-out of CITs. Defendants informed Plaintiffs
that the CITs are comprised of psychologists, nurses, and custody staff, and the parties agreed to Defendants’ CIT
model and committed to exploring further expansion of the program. See ECF 5669, Joint Report re: September
28, 2017, Evidentiary Hearing re: Timely MHCB Access.

                                                        8
     Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 13 of 26


frequently, if necessary. Current data shows that psychiatrists are going above the minimum required
contacts and seeing patients more often as needed; however, even with the additional contacts, CCCMS
patients receive an average of 1.07 psychiatry contacts per every 90 days. Attachment G- CCCMS ML
Psychiatry Contacts. This is much lower than the 1.5 assumption in the 2009 Staffing Model. CDCR
proposes a revision to the ratio of routine contact frequency to once every 90 days, instead of 1.5
contacts every 90 days.

The 2009 Staffing Model separately allocates staffing for urgent or emergent psychiatry referrals in
between routine contacts. CDCR would leave intact this assumption of additional time for urgent and
emergent contacts.

Although this proposal would reduce the psychiatry allocations to correspond with the Program Guide
requirements of one routine psychiatry contact every 90 days, such a reduction would not interfere with
CDCR’s commitment to providing more than the minimum treatment required by the Program Guide to
CCCMS inmates who require more individualized treatment. As mentioned in previous discussions,
CDCR intends to create more support for CCCMS inmates who may require it as after, for example,
transferring to a new institution or transitioning from EOP. This includes providing more group
treatment and contacts with the inmate’s primary clinician. That said, psychiatry has no role in the
anticipated new groups and additional contacts. The additional groups, provision of coping skills, and
whatever other therapy the individual inmate may require will be provided by psychologists, social
workers, and recreational therapists, not psychiatrists. Therefore, the proposed reduction of the
additional psychiatry positions would not affect an inmate’s need for individualized care in CCCMS.

This proposal would result in a reduction of approximately 17 psychiatry positions, thus changing the
1:280 staffing ratio established in the 2009 Staffing Model to 1:338, with relief, if adopted.

                4. Adjust the EOP Staffing Ratio to Acknowledge the Program Guide Requirement of
                   One Routine Psychiatry Contact Every 30 Days

The 2009 Staffing Model workload assumption applied to CCCMS routine contacts, as described above,
was also applied to EOP routine contacts. 2009 Staffing Model, Exhibit 10. Thus, while the Program
Guide requires an EOP participant to be seen once every 30 days, the 2009 Staffing Model assumes that
each patient will be seen an average of 1.5 times every 30 days for routine contacts. Id.

CDCR proposes a revision to the ratio based on the Program Guide requirement for routine psychiatry
contacts once every 30 days. Currently, EOP inmates are being seen for routine contacts 0.94 times
every 30 days. Attachment H- EOP ML Psychiatry Contacts. The 1.5 assumption is inaccurate because it
is out of line with the Program Guide requirements. Further, the 2009 staffing model separately
allocates staffing positions for urgent or emergent psychiatry referrals in between routine contacts,
which are left intact. 2009 Staffing Model, Exhibit 10. As explained above, the reduction of psychiatrists
would not affect CDCR’s ability to provide additional individualized group treatment, recreational
therapy, or individual therapy, as these services are provided by classifications other than psychiatrists.




                                                     9
     Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 14 of 26


This proposal would result in a reduction of 24 psychiatry positions, thus changing the staffing ratio from
1:120 to 1:145, with relief, if adopted.

        B.      Proposals to Increase Efficiency and Job Satisfaction

In addition to the proposals above, CDCR intends to implement two additional proposals: 1) standardize
the scheduling model; and 2) implement a clinic model for psychiatry contacts. CDCR believes, if
implemented, these proposals would improve the efficiency of the system by allowing psychiatrists to
focus more on seeing patients. These changes could also lead to higher job satisfaction, which CDCR
anticipates will help in the recruitment and retention of psychiatry staff. While CDCR intends to begin
implementation of these proposals immediately, full implementation will take time and the benefits to
the system reaped from these proposals may not be immediately evident.

                1. Standardize the Scheduling Model

The current practices for scheduling psychiatry appointments are complicated and inefficient and are
the source of many complaints from the field. Complaints include lack of guidance on appropriate
appointment scheduling timeslots, constantly shifting schedules driven by the Program Guide
requirements, and inefficient IDTT scheduling. These issues are a source of frustration and stress for
psychiatry staff.

To remedy these issues, CDCR proposes moving to a standardized scheduling model. A standardized
scheduling model will address the above concerns and will create consistency for psychiatrist not only
day-to-day, but institution to institution. CDCR intends to direct the field to schedule appointments of
appropriate duration and monitor the scheduling of routine contacts to avoid a last minute rush of
appointments, and schedule IDTTs based on the schedule of the treatment team. In addition to
providing instructions to the field with directions and best practices to standardize scheduling across the
MHSDS, CDCR will involve the regional staff, Chiefs of Mental Health, and supervisors at the institutions
to ensure these directions and best practices are being implemented. Should any institution struggle in
implementing the standardized scheduling model, training and individualized attention will be provided.

The implementation of a standardized scheduling model will create a better work environment for
psychiatrists by allowing more certainty in day-to-day scheduling, reducing the last minute schedule
changes which can increase stress, and decreasing their time spent unnecessarily in IDTT. Moving to a
standardized scheduling model is also necessary in order to transition to an efficient clinic model, as
discussed below. These changes wrought by implementation of the standardized scheduling model will
likewise help address some of the scheduling concerns raised regarding EHRS improvements above.

                2. Implement a Clinic Model for Psychiatry Contacts

One of the most effective ways to improve job satisfaction and increase psychiatry efficiency would be
to implement a clinic model for psychiatry contacts. This model requires inmates come to, or be
brought to, the psychiatrist, as opposed to psychiatrists traveling between housing units and facilities to



                                                    10
     Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 15 of 26


see patients. This is inefficient. The clinic model is how most medical facilities in the community are
organized.

Ideally, this model would have adequate space for mental health providers, a staging area for patients
waiting either before or after seeing their provider, and multiple treatment rooms to allow for providers
to move from patient to patient, instead of waiting for the patient to enter and exit the treatment room.
To ensure the clinic model is as efficient as possible, a strategy must be implemented to address
patients who refuse to attend their appointments that will allow the psychiatrist to stay in the clinic.

CDCR will develop a plan to complete a review of all EOP facilities by the end of 2018. Once the review
of the facilities is completed, clinics will be created at the locations that have the appropriate
infrastructure.




                                                    11
Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 16 of 26




      EXHIBIT B
    (Attachment A –
    Desert Psychiatry
       Contacts)
                   Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 17 of 26

               Psychiatry Contact
                6 months period
                10/01/17-03/31/18


                   # of        Average of Duration
Institutions   Psy_Contact           (min)
 CAL                     95                          52
 CCC                      1                          37
 CEN                     85                          59
 CVSP                   114                          39
 ISP                    108                          36
Grand Total             403                          46




                                                                            Psych contacts (6months 1017-0318).xlsm
Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 18 of 26




   EXHIBIT C
 (Attachment B –
Desert Timely Psych
   Contacts and
     Referrals)
        Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 19 of 26

Timely Psychiatry Contacts 10/1/17 - 3/31/18
CCCMS & EOP
from Performance Report Last 6 Months
Green Cutoff 85% Red Cutoff 75%


          CCCMS EOP
CAL            100% N/A
CEN            100% N/A
CVSP           100% N/A
ISP            100% N/A
        Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 20 of 26

Timely Psychiatry Referrals 10/1/17-03/31/18
CCCMS & EOP
Includes Med Refusals and MHMD Emergent, Urgent, Routine Consults
Performance Report Last 6 Months
Green Cutoff 85% Red Cutoff 75%

                 CCCMS                  CCCMS      EOP                  EOP            Total
Instiution       Overdue       Ontime % Ontime Overdue      Ontime %Ontime             %Ontime
CAL                                 3     100.0%                    1         100.0%           100.0%
CEN                                 2     100.0%                        N/A                    100.0%
CVSP                       1       12      92.3%                        N/A                    92.3%
ISP                                 6     100.0%                        N/A                    100.0%
Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 21 of 26




    EXHIBIT D
(Attachment F – RC
  and GP Timely
Psychiatry Contacts)
              Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 22 of 26


                             Timely Psychiatry Contacts from 10/01/17 thru 3/31/18
                                                Mainline CCCMS

                                        Measurements             Avg Days Overdue    Compliance
Timely Psychiatry Contacts                 321011                       2.6                       94%
          Initial                           4239                        2.7                       91%
         Routine                           316772                       2.6                       94%
Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 23 of 26




    EXHIBIT E
  (Attachment G –
    CCCMS ML
Psychiatry Contacts)
         Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 24 of 26

                                 Psychiatry Contacts
                                  10/01/17-03/31/18
# of Psy_Contact Column Labels
                                                      Avg per 90 Avg CCCMS
Institutions   CCCMS ML              Total            days            ML Pop            Rate
  ASP                     3,300               3,300           1,650             1,106          1.49
  CAC                            3               3               2                 1           1.50
  CAL                        12                 12               6                 6           1.06
  CCI                     3,794               3,794           1,897             1,706          1.11
  CCWF                    2,963               2,963           1,482             1,049          1.41
  CEN                        12                 12               6                 6           1.00
  CHCF                      729                729             365               541           0.67
  CIM                     2,336               2,336           1,168              925           1.26
  CIW                     2,584               2,584           1,292              698           1.85
  CMC                     1,723               1,723            862               731           1.18
  CMF                     1,183               1,183            592               576           1.03
  COR                     1,454               1,454            727               828           0.88
  CRC                     2,883               2,883           1,442             1,140          1.26
  CTF                     3,292               3,292           1,646             1,563          1.05
  CVSP                       88                 88              44                17           2.61
  DVI                       297                297             149               148           1.00
  FSP                     1,398               1,398            699               618           1.13
  HDSP                    1,801               1,801            901              1,000          0.90
  ISP                        71                 71              36                20           1.81
  KVSP                    2,325               2,325           1,163              791           1.47
  LAC                     1,600               1,600            800               899           0.89
  MCSP                    2,606               2,606           1,303             1,417          0.92
  NKSP                      530                530             265               247           1.07
  PBSP                      589                589             295               256           1.15
  PVSP                    1,374               1,374            687               632           1.09
  RJD                     2,334               2,334           1,167             1,430          0.82
  SAC                       834                834             417               363           1.15
  SATF                    3,305               3,305           1,653             1,897          0.87
  SCC                       694                694             347               410           0.85
  SOL                     2,202               2,202           1,101              974           1.13
  SQ                      1,197               1,197            599               673           0.89
  SVSP                    1,462               1,462            731               857           0.85
  VSP                     2,405               2,405           1,203             1,360          0.88
  WSP                       548                548             274               231           1.19
Total                    53,928              53,928          26,964            25,114          1.07
Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 25 of 26




     EXHIBIT F
(Attachment H – EOP
   ML Psychiatry
      Contacts)
         Case 2:90-cv-00520-KJM-DB Document 6010 Filed 11/20/18 Page 26 of 26

                                 Psychiatry Contacts
                                  10/01/17-03/31/18
# of Psy_Contact Column Labels
                                                           Avg per       Avg EOP
Institutions    EOP ML             EOPMod Total            30 days       ML Pop Rate
  ASP                        12                    12                2             1     2.00
  CAL                         1                        1             0        -        N/A
  CCI                        33                    33                6             5     1.10
  CCWF                    1,059          14     1,073           179          131         1.37
  CEN                         2                        2             0        -        N/A
  CHCF                    2,269         488     2,757           460          575         0.80
  CIM                        11                    11                2        -        N/A
  CIW                       701          58      759            127               84     1.51
  CMC                     3,786          15     3,801           634          541         1.17
  CMF                     2,456         122     2,578           430          445         0.97
  COR                     2,490         185     2,675           446          585         0.76
  CRC                         5                        5             1             1     0.83
  CTF                        11                    11                2             2     0.92
  DVI                         2                        2             0        -        N/A
  FSP                        32                    32                5             3     1.78
  HDSP                        9                        9             2             4     0.38
  ISP                         1                        1             0             1     0.17
  KVSP                    1,148         288     1,436           239          217         1.10
  LAC                     3,745         479     4,224           704          667         1.06
  MCSP                    3,595         344     3,939           657          663         0.99
  NKSP                       10           1        11                2        -        N/A
  PBSP                       10                    10                2             2     0.83
  PVSP                        3                        3             1             1     0.50
  RJD                     4,047         325     4,372           729          831         0.88
  SAC                     2,336           8     2,344           391          509         0.77
  SATF                    3,409         105     3,514           586          642         0.91
  SCC                         7                        7             1             1     1.17
  SOL                        19                    19                3             4     0.79
  SQ                        549          64      613            102               59     1.75
  SVSP                    2,907          18     2,925           488          587         0.83
  VSP                     1,757          59     1,816           303          354         0.85
  WSP                        10           1        11                2        -        N/A
Total                    36,432       2,574    39,006          6,501        6,915        0.94
